Citation Nr: 1038873	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  08-20 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The Law Offices of Lavan & 
Neidenberg, P.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active service from September 1966 until August 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

In July 2010, the Veteran testified at travel Board hearing held 
before the undersigned Veterans Law Judge (VLJ).  At the hearing, 
the parties agreed to leave the record open for 30 days following 
the hearing to allow for the submission of additional evidence.  
No additional evidence was provided for the file subsequent to 
that time.  

At the 2010 hearing, the parties discussed the matter of whether 
any additional claims (aside from those listed on the title page 
of this decision) were in appellate or quasi-appellate status.  
In this regard, the Board notes that 10 different service 
connection claims were addressed and denied in the May 2007 
rating action, only two of which (bilateral hearing loss and 
tinnitus) are currently on appeal.  The Veteran's representative 
requested consideration of whether the Veteran's substantive 
appeal form, filed in May 2008, could be considered a valid 
Notice of Disagreement (NOD) as to the remaining 8 claims.  

Having considered this matter the Board concludes that no valid 
or timely NOD was filed with respect to any of the 8 remaining 
service connection claims denied in the May 2007 rating action.  
A written communication from a claimant or his/her representative 
expressing dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction (here, the 
RO) and a desire to contest the result will constitute a NOD.  38 
C.F.R. § 20.201 (2009).  While special wording is not required, 
the NOD must be in writing and in terms that can be reasonably 
construed as a disagreement with that determination and a desire 
for appellate review.  Id.  A veteran must file a NOD with a 
determination by the agency of original jurisdiction within one 
year from the date that the RO mailed notice of the 
determination.  38 C.F.R. § 20.302(a).  

Initially, the Board observes that notice of the May 2007 rating 
decision was issued to the Veteran on May 23, 2007; the 
substantive appeal form, was received on May 27, 2008, and is not 
timely.  More importantly, the substantive appeal form does not 
express a desire to contest the result of any of the claims 
denied in the May 2007 rating action aside from those relating to 
hearing loss and tinnitus.  These conditions were specifically 
identified, to the exclusion of all others, nor was there any 
indication on the substantive appeal form of a desire to 
comprehensively contest the determinations made in the May 2007 
rating decision.  Accordingly, with respect to the remaining 8 
claims, the May 2007 rating action has become final, a valid and 
timely NOD has not been filed, and new and material evidence is 
required to reopen those claims.  See 38 C.F.R. §§ 3.156, 20.1103 
(2009).  As it is not clear at this time whether the Veteran 
intends to pursue one of more of these claims, they are not being 
referred for any additional action at this time.  

The service connection claim for tinnitus is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not show that the Veteran's currently 
manifested bilateral hearing loss has been chronic and continuous 
since service, or that it is etiologically related to his period 
of active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA to 
assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The RO informed the Veteran of VA's duty to assist him in the 
development of evidence pertinent to his service connection 
claims in letters dated in November 2006, March 2007 and April 
2007, wherein he was advised of the provisions relating to the 
VCAA. Specifically, the Veteran was advised that VA would assist 
him with obtaining relevant records from any Federal agency, 
which may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration.  With 
respect to private treatment records, the letter informed the 
Veteran that VA would make reasonable efforts to obtain private 
or non-Federal medical records, to include records from State or 
local governments, private doctors and hospitals, or current or 
former employers.  Furthermore, the VA included copies of VA Form 
21-4142, Authorization and Consent to Release Information, which 
the Veteran could complete to release private medical records to 
the VA

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, this information must include notice that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id. at 486.  
The Veteran was also provided with notice of the type of evidence 
necessary to establish a disability rating or effective date as 
was discussed in the Dingess case in November 2006.  Subsequent 
adjudication of the claims on appeal was undertaken in a 
Statement of the Case (SSOC) issued in May 2008.  Prickett v. 
Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA cured failure to 
afford statutory notice to claimant prior to initial rating 
decision by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).

The Board also finds that all of the relevant facts have been 
properly developed and that all available evidence necessary for 
an equitable resolution of the service connection claim for 
bilateral hearing loss on appeal has been obtained.  The 
Veteran's service treatment records (STRs) have been obtained.  
Also on file are the Veteran's post service private and VA 
medical records, and testimony provided by the Veteran in July 
2010 (travel Board hearing).  Significantly a VA audio 
examination was conducted in 2010.  

Accordingly, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the VCAA and that no further actions need be 
undertaken on the Veteran's behalf.  See 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159(c)-(e).  The Board finds that as to the claim 
being decided herein on appeal, all necessary development has 
been accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that has 
not been obtained.  Hence, no further notice or assistance is 
required to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Factual Background

In November 2006, the Veteran filed an original service 
connection claim for bilateral hearing loss.  His DD 214 reflects 
service with the United States Army with an MOS of Field 
Artillery Rocket Crewman.  

The STRs include an enlistment examination report of July 1966.  
Service department audiometric readings prior to October 31, 
1967, must be converted from American Standards Association (ASA) 
units to International Standards Organization (ISO)-American 
National Standards Institute (ANSI).  On audiological evaluation, 
pure tone thresholds, in decibels, as converted to ISO-ANSI 
standards, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
30
30
LEFT
30
30
25
25
40

The Veteran denied having running ears or hearing loss.  The 
examiner indicated that with respect to the ears, the Veteran had 
had otitis earlier, but was asymptomatic now.  

Hearing acuity was tested again prior to separation in July 1968.  
On audiological evaluation, pure tone thresholds, in decibels and 
unconverted, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
XX
5
LEFT
5
0
-5
XX
-5


Clinical evaluation of the ears and drums was normal and the 
Veteran denied having ear trouble or hearing loss.  The STRs are 
negative for any complaints, findings or diagnosis relating to 
hearing loss.  

A VA examination was conducted in January 1969, at which time the 
Veteran had no complaints of hearing loss and clinica1 evaluation 
of the ears was normal.  The examiner did not address whether 
there was any indication of hearing loss.  

On a medical history questionnaire form dated in July 1996, the 
Veteran denied having symptoms of running ears, but acknowledged 
having deafness.  Private medical records dated in 1996 and 1997 
are negative for any complaints, clinical findings or a diagnosis 
of hearing loss.

VA outpatient records dated from 2004 to May 2007 are negative 
for any complaints, clinical findings or a diagnosis of hearing 
loss.

In a statement provided in May 2007, the Veteran reported that in 
1967, he was treated for conditions including ringing in the ears 
at the VAMC in Miami, Florida; there was no mention of any 
treatment for hearing loss.

A VA audio examination was conducted in April 2007 and the claims 
folder was reviewed.  The report indicated that the induction 
examination of 1966 showed normal hearing in the right ear and 
mild hearing loss in the left ear; the separation examination 
report of 1968 revealed normal hearing in both ears.  The Veteran 
complained of hearing loss and gave a history of excessive noise 
exposure during service, due to missiles, machine guns, M14's and 
rocket launchers, without hearing protection.  He also gave a 
history of post-service occupational noise as a truck driver, but 
denied recreational noise exposure.  




`								[Continued on Next 
Page]

On audiological evaluation, pure tone thresholds, in decibels 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
50
70
70
LEFT
30
40
50
60
65

Regarding the right ear, a pure tone hearing threshold average of 
56.25 and a speech recognition score of 96 percent were reported.  
With respect to the Veteran's left ear, a pure tone hearing 
threshold average of 53.75 and a speech recognition score of 96 
percent were reported.  Bilateral mild to moderately severe 
sensorineural hearing loss was diagnosed.  The examiner opined 
that the Veteran's hearing loss was not caused by or the result 
of acoustic trauma (in service).  She explained that this 
conclusion was supported by the fact that the Veteran's hearing 
was normal at the time of discharge from service.  

The Veteran provided testimony at a travel Board hearing held in 
July 2010.  He indicated that among his assignments during 
service were to assemble rockets and fire missiles without 
hearing protection, a process that took place several times a 
month.  He also indicated that he was exposed to acoustic trauma, 
such a weapons firing, during daily training.  The Veteran and 
his representative also explained that he was seen by VA in 1967 
for ringing in the ears; however there was no mention of being 
seen due to hearing loss.  At the hearing, the parties agreed to 
leave the record open for 30 days to allow for the submission of 
additional evidence.  Subsequently, no additional evidence was 
presented for the record.  

Analysis

The Veteran has claimed that he has bilateral hearing loss for 
which service connection is warranted.  He indicated that he was 
exposed to loud explosions and gun shots while serving in the 
Army and noted that as an assembly specialist, he tested and 
fired missiles.  


Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Service connection 
for organic diseases of the nervous system, such as hearing loss 
and tinnitus, may additionally be established on a presumptive 
basis by showing that the disease manifested itself to a degree 
of 10 percent or more within one year from the date of separation 
from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

With respect to the hearing loss claim, the provisions of 38 
C.F.R. § 3.385 define disability due to impaired hearing.  For 
the purpose of applying the laws administered by VA, impaired 
hearing is considered to be a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of those frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case. When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a substantial 
doubt and one within the range of probability as distinguished 
from pure speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).

Generally, in order to prevail on the issue of service 
connection, there must be evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

With respect to claimed bilateral hearing loss, Hickson element 
(1) evidence of currently manifested hearing loss has been 
presented.  Specifically, upon VA audiological evaluation 
conducted in 2010, bilateral hearing disability as defined under 
38 C.F.R. § 3.385, was shown.

Initially, the Board must address whether hearing loss existed 
prior to service.  Every veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
the time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

The evidence on file does not indicate that hearing loss was 
diagnosed or specifically noted on the 1966 pre-induction 
examination report.  The decibel readings were elevated 
bilaterally apparently due to a documented acute case of otitis, 
but a hearing loss disorder was not diagnosed and the Veteran was 
accepted for service.  The separation examination showed an 
improved level of hearing acuity.  

With regard to Hickson element (2), the Veteran has reported 
experiencing acoustic trauma in conjunction with his service in 
the United States Army.  He is competent to describe noise 
exposure sustained during service and his statements and 
testimony to this effect are considered credible.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  The Board notes that 
absolutely no hearing deficit was demonstrated in either ear as 
shown by the 1968 separation examination report.  In fact, a 
hearing disability as defined under 38 C.F.R. § 3.385, was not 
shown at that time.  When audiometric test results at a Veteran's 
separation from service do not meet the regulatory requirements 
for establishing a disability at that time, he or she may 
nevertheless establish service connection for a current hearing 
disability by submitting evidence that the current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 155, 
160 (1993).

Even having established that the Veteran sustained acoustic 
trauma in service, the Board points out that acoustic trauma and 
noise exposure sustained in service are not, in and of 
themselves, disabilities subject to service connection under VA 
regulations.  A chronic disease need not be diagnosed during the 
presumptive period under 38 C.F.R. § 3.307(c), but if not, there 
must then be shown by acceptable medical or lay evidence, 
characteristic manifestations of the disease to the required 
degree, followed without unreasonable time lapse by definite 
diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  
In this case, bilateral hearing loss meeting the threshold 
requirements of 38 C.F.R. § 3.385 was not initially shown until 
2010, more than 40 years after the Veteran's separation from 
service; as such service connection on a presumptive basis is not 
warranted.  

Under 38 C.F.R. § 3.303(b), a method of establishing the second 
and third Hickson elements is through a demonstration of 
continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); 
see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  
Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; (2) 
evidence of post-service continuity of the same symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of a 
nexus between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in- service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  

In this case, the Veteran has not specifically reported having 
continuity and chronicity of hearing loss since service, nor do 
medical records on file reflect such chronicity.  While the 
Veteran has provided testimony and statements to the effect that 
he had symptoms of ringing in the ears in 1967, for which he was 
reportedly treated by VA, the Veteran did not report that he was 
experienced or was treated for hearing loss at that time.  The 
Veteran had subjective reports of "deafness" in 1996, with no 
clinical substantiation of any hearing loss; even if accepted as 
the earliest indications of hearing loss, the fact remains that 
such lay complaints were rendered more than 25 years after the 
Veteran's discharge from service.  

With regard to the decades-long evidentiary gap between active 
service and the earliest post-service findings of bilateral 
hearing loss, the lack of any evidence of continuing complaints, 
symptoms, or findings for many years between the period of active 
duty and the first evidence of bilateral hearing loss is itself 
evidence which tends to show that hearing loss has not been 
chronic and continuous since service.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (a prolonged period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis).  Based on the total absence of any indications of 
hearing loss until 1996, more than 25 years after discharge from 
service, coupled with the absence of credible lay evidence 
attesting to hearing loss since service, chronicity and 
continuity of hearing loss since service is not established.  
38 C.F.R. § 3.303(b) (2010).  

The critical issue in this case is whether the Veteran's 
currently manifested bilateral hearing loss is related to noise 
exposure sustained during service.  The requirement of an 
evidentiary showing of an etiological relationship has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit, which has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's service and the disability 
claimed.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
Essentially, this is the third Hickson element.

Although the Veteran was not treated for or diagnosed with 
bilateral hearing loss during service or for many years after his 
discharge, the Board notes that the question is whether this 
condition is nevertheless at least as likely as not etiologically 
related to service or any incident therein, to specifically 
include acoustic trauma sustained in service.  38 C.F.R. § 
3.303(d).  The record contains one medical opinion addressing 
this matter.  Among the factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  

In 2010, a VA examiner having recorded the Veteran's history of 
in-service and post-service noise exposure and having reviewed 
the claims folder and examination results, concluded that it was 
not likely that the Veteran's bilateral hearing loss was caused 
by or the result of his military service, primarily reasoning 
that there was no clinical evidence of hearing deficit as shown 
on separation (in fact hearing acuity was shown to be better on 
separation than on enlistment).  Accordingly, the examiner opined 
that hearing loss shown on examination did not result from 
military noise exposure.  This opinion is found to carry 
significant weight.  In addition, the file contains no 
professional medical opinion to the contrary and the Veteran has 
not provided any competent medical evidence to diminish its 
significant probative weight.  See Wray v. Brown, 7 Vet. App. 
488, 492-93 (1995).

In addition, the lay assertions from the Veteran as to the 
etiology of his bilateral hearing loss (service related due to 
acoustic trauma sustained therein) are not consistent with the 
objective evidence of record, which does not establish continuity 
and chronicity of hearing loss since service either by virtue of 
lay or clinical evidence, or even suggest a relationship between 
currently manifested bilateral hearing loss and service.  See 
Davidson v. Shinseki, 581 F.3d 1313, (Fed Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372 1377 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
Accordingly, for the reasons explained above, the lay statements 
and contentions of the Veteran are of lower probative value are 
as compared to the clinical evidence and VA medical opinion on 
file.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998); 
(the probative value of a medical opinion comes from when it is 
the factually accurate, fully articulated, and sound reasoning 
for the conclusion, not the mere fact that the claims file was 
reviewed.)

Overall, the evidence is not in relative equipoise, as there is 
evidence of normal hearing acuity at separation from service in 
1968, a more than 25 year gap between active service and the 
first complaints of hearing loss, and a more than 40 year gap 
between the Veteran's discharge from service and indications of 
bilateral hearing loss meeting the threshold requirements of 38 
C.F.R. § 3.385.  Moreover, the most probative evidence of record 
addressing the etiology and onset of the Veteran's hearing loss 
weighs against service incurrence.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The benefit sought on appeal is therefore denied.

ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.


REMAND

The Veteran seeks service connection for tinnitus, contending 
that this condition is due to acoustic trauma sustained while 
serving as a field artillery rocket crewman with the United 
States Army.  Before addressing the merits of the service 
connection claim for tinnitus, the Board finds that additional 
development of the evidence is required.

With respect to tinnitus, the Board notes that in Charles v. 
Principi, 16 Vet. App. 370, 374-375 (2002), the Court 
specifically held that tinnitus is a condition which is capable 
of lay observation as it is disorder uniquely ascertainable by 
the senses.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 
(2002); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).  

The evidence in this case reflects that tinnitus was diagnosed 
upon VA examination in April 2007.  At that time, the Veteran 
reported that the onset of tinnitus was in 1968.  Significantly, 
although the VA examiner provided an opinion addressing the 
etiology of the Veteran's bilateral hearing loss in conjunction 
with acoustic trauma reportedly sustained during service, the 
opinion neglected to provide any discussion as to the etiology of 
the tinnitus.  

Fulfillment of VA's duty to assist a claimant includes providing 
a medical examination or obtaining a medical opinion where it is 
deemed necessary to make a decision on the claim. 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim 
for service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if it 
indicates that the Veteran's condition may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) 
(recognizing that 38 C.F.R. § 3.159(c)(4) presents a low 
threshold for the requirement that evidence indicates that the 
claimed disability/death may be associated with in-service 
injuries for purposes of a VA examination).

In this case, given the absence of service treatment records 
documenting tinnitus in service or for decades thereafter, the 
Veteran's lay assertions of having sustained acoustic trauma in 
service with manifestations of tinnitus in and since service, and 
a current clinical diagnosis of tinnitus, the evidence as it 
stands indicates that the Veteran's claimed tinnitus may be 
associated with service, but there is a lack of medical evidence 
to decide the claim.  As such, an addendum to the April 2007VA 
examination is required in order to address the critical 
inquiries relating to this claim.   

The Board also notes that in testimony presented by the Veteran 
in 2010, he mentioned having been treated in 1967 or 1968 for 
ringing in the ears at the VA Medical Center in Miami, Florida.  
It does not appear that an attempt to obtain this evidence was 
made; as such, this evidence will be requested on remand.  In 
addition, the Veteran will be given an opportunity to provide any 
additional information or evidence relating this claim on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran shall be given an 
opportunity to submit and identify any 
additional relevant medical treatment 
records, from either private or VA 
facilities, which pertain to the service 
connection claim for tinnitus, that have 
not yet been associated with the claims 
folder.  Appropriate steps should be taken 
to obtain any identified records.

2.  The RO/AMC is requested to search for 
any VA medical records pertaining to the 
Veteran dated in 1967 and 1968, in 
conjunction with his report that he 
received treatment for tinnitus/ringing in 
the ears at the VAMC in Miami, Florida, 
around that time.  Any information obtained 
shall be associated with the claims folder.  
Any negative reply shall be noted in the 
record and in any event, the Veteran shall 
be advised of the disposition of this 
request for evidence.

3.  The Board requests that an addendum to 
the April 2007 VA audio examination report 
and opinion be obtained.  Should a full 
examination be required, it is within the 
discretion of the RO/VA examiner to order 
this.  If possible, it is requested that 
the audiologist who conducted the  April 
2007VA examination provide the addendum, 
addressing the Veteran's service connection 
claim for tinnitus.  (If the April 2007 VA 
examiner is unavailable, a medical 
professional knowledgeable in this 
specialty area should be requested to 
provide the addendum opinion, if possible.)

The examiner is requested to consider 
whether it is at least as likely as not (50 
percent or more likelihood) that currently 
manifested/diagnosed tinnitus had its onset 
during active service or is any way 
etiologically related to service, to 
include as due to acoustic trauma sustained 
therein.  In doing so, the examiner must 
acknowledge and discuss the Veteran's lay 
statements of record to the effect that he 
has experienced symptoms of ringing in the 
ears since approximately 1967 or 1968.  In 
this regard, the Veteran is considered 
competent to report symptoms of tinnitus in 
and since service, as it is a condition 
which is capable of lay observation.  
Charles v. Principi, 16 Vet. App. 370, 374-
375 (2002).

4.  When the development requested has been 
completed, the RO should readjudicate the 
service connection claim for tinnitus.  If 
the benefits sought are not granted, the 
Veteran should be furnished a supplemental 
statement of the case (SSOC) and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


